Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Ott (Reg. No. 64,038) on 13 April 2022.

The application has been amended as follows: 
In claims: 

9. (Currently Amended) The computing system of claim 10, wherein the query execution plan for the analytical query is periodically regenerated and the replication strategy for the at least one data partition [[are]] is periodically determined.

20. (Currently Amended) The computing system of claim 25, 
wherein determining the replication strategy for the at least one partition and scheduling the plurality of tasks of the analytical query to the geographically distributed data centers [[is]] are based on [[the]] data transfer measurements for each of the plurality of tasks.

24. (Currently Amended) The method of claim 21, wherein the query execution plan for the analytical query is periodically regenerated and the replication strategy for the at least one data partition [[are]] is periodically determined.



Allowable Subject Matter
Claims 2-10, 13-15, 17-18, and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The cited prior art does not show or render obvious the entirety of the claimed subject matter, including the amended portion of describing the intermediate query results being based on a subquery delta and defining the subquery delta. This definition of the intermediate query results, in the context of the remainder of the claims, is neither anticipated nor rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152